United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 18-3720
                      ___________________________

                          United States of America,

                                    Plaintiff Appellee,

                                      v.

                             Robert Ralph Thiel,

                                  Defendant Appellant.
                               ____________

                   Appeal from United States District Court
                for the Southern District of Iowa - Des Moines
                                ____________

                        Submitted: November 11, 2019
                            Filed: April 23, 2020
                                [Unpublished]
                               ____________

Before COLLOTON, WOLLMAN, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

     Robert Thiel pleaded guilty to possession with intent to distribute
methamphetamine. See 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A). At sentencing, the
district court1 determined that he was a career offender under USSG § 4B1.1(a) based
on two prior felony convictions for a crime of violence. The two predicate
convictions were for assault with intent to inflict serious injury, in violation of Iowa
Code §§ 708.1 and 708.2(1), and willful injury causing serious injury, in violation of
Iowa Code § 708.4(1). The court determined an advisory sentencing guideline range
of 262-327 months and then varied downward from the range to impose a term of 180
months’ imprisonment.

       On appeal, Thiel argues that the district court erred in classifying him as a
career offender, because his conviction for assault with intent to inflict serious injury
does not qualify as a crime of violence. An offense qualifies if it is “punishable by
imprisonment for a term exceeding one year” and either (1) “has as an element the
use, attempted use, or threatened use of physical force against the person of another,”
or (2) is one of several enumerated offenses, including “aggravated assault.” USSG
§ 4B1.2(a). Thiel contends that his Iowa assault conviction does not count under
either alternative because there are nonviolent means by which an offender can
commit the offense.

       This court ruled in a non-precedential decision that the Iowa statute defined a
crime of violence under the enumerated offenses clause, because “there is only a mere
‘theoretical possibility,’ rather than a ‘realistic possibility,’ that Iowa would apply its
aggravated assault statute, § 708.2(1), to criminalize assault with intent to inflict a
disabling mental illness alone.” United States v. Chapman, 720 F. App’x 794, 796
(8th Cir. 2018) (per curiam). Thiel argues that Chapman was wrongly decided
because it misunderstood Iowa law. As to the “force” clause, he posits that a
disabling mental illness constitutes a “serious injury” under Iowa law, see Iowa Code



       1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.

                                           -2-
§ 702.18(1)(a), and suggests that an offender could intend to inflict a disabling mental
illness without the use, attempted use, or threatened use of physical force.

       Thiel’s contention is foreclosed by United States v. Quigley, 943 F.3d 390 (8th
Cir. 2019). Quigley concluded that it was unnecessary to decide whether Chapman
was correct in classifying the Iowa offense as an “aggravated assault” under the
guidelines, because a violation of § 708.2(1) categorically qualifies as a crime of
violence under the “force” clause. 943 F.3d at 393. The court surveyed Iowa law and
found no realistic probability that an offender could be convicted under § 708.2(1)
without having at least threatened to use physical force. Id. at 394. Because there
was no “non-fanciful, non-theoretical manner” in which to commit the offense
without at least threatening use of physical force, Quigley held that a violation of
§ 708.2(1) is a crime of violence. Id. at 395. Accordingly, the district court correctly
applied the sentencing guidelines in Thiel’s case, and there was no procedural error.

      The judgment of the district court is affirmed.
                     ______________________________




                                          -3-